Title: John Quincy Adams to Louisa Catherine Johnson, 10 January 1797
From: Adams, John Quincy
To: Johnson, Louisa Catherine


          
            The Hague January 10. 1797.
          
          How painful it is to me, my amiable friend to feel the assurance that my Letters for which you wait with so much anxious

expectation, when they arrive, can bring to you none but unacceptable news, and that they can relieve you from suspense only by the confirmation of disappointment.
          My Letters of November 19. December 5. 13. 20. and 31. are most probably before this time all in your hands. They will shew that the impediments to our immediate union, are insuperable; that nothing remains for us but resignation and acquiescence to what cannot be remedied, and I hope will at the same time convince you that you may rely as implicitly upon my affection, as you may be assured of my resolution.
          The observations in my letter of December 20. are those which I felt the most reluctance in making, because being sensible how unpleasant their effect must be to you, I could not be sure of giving pain however necessary without sharing it myself, and because I dreaded lest the resolution which really sprung from necessity should in your eyes assume the appearance of unkindness.— I feel the same Sentiment in repeating the same assurance, and it is heightened by the effect of the sensibility expressed in your last Letter.— Indeed my friend, I feel all your regret at our disappointment, with the additional pangs of knowing that relief is impracticable.
          Besides the other uncontroulable objections which I have heretofore intimated to you, against an intention which you have rather given me to understand than avowed, you will be sensible what an appearance in the eyes of the world, your coming here would have; an appearance consistent neither with your dignity, nor my delicacy. You yourself consider it as an extreme expedient in your Letter, and I should therefore not mention my opinion of it in this point of view, if I did not consider the perfect propriety and reserve of your conduct as no less interesting to me than to yourself.
          You will perhaps enquire why I return to a subject which I know must be disagreeable, when I have already sufficiently explained my sentiments concerning it. The reason is, that I find from your fathers last Letter that he had at the time of writing it, the intention of coming to the Hague before he embarks for America. I conclude therefore that you had made him the proposal, and that his anxiety to promote the object of our wishes, and his affection for you prevailed upon him to determine upon this step. I have written to him that the purpose for which I presume he intended the journey is impracticable, as I have written the same to you.— I have not indeed mentioned to him my ideas of the appearance which this measure would have in the opinion of the world. To him, I have no right to

make such observations, because he is the best judge of personal propriety for his own conduct and that of his family. To you, I think myself bound in duty to notice it as I do in the most implicit and exclusive confidence.
          Let us my lovely friend rather submit with cheerfulness to the laws of necessity than resort to unbecoming remedies for relief. Let us acquiesce with resignation in a postponement of our happiness which the course of Events has rendered unavoidable, and which in all probablity will prove ultimately for our own advantage, rather than abandon ourselves to childish weakness or idle lamentations.— We should be indeed unfit for the course of life in prospect before us if we indulged ourselves in dreams of finding all our way strewed with flowers or its borders lined with down. Let us remember that as a certain degree of sensibility to the crosses which we meet is not to be avoided it is not unbecoming; but that the tenderness to feel unless guarded by the Spirit to resist the evils of our lot, can only incapacitate us for exertions necessary to all, and throw us in helpless imbecility at the mercy of every caprice of Fortune.
          Adieu, my dearly beloved friend. Let me know in return to this Letter that you have roused your Spirit and determined to bear with fortitude, what it is vain to lament: assure me of the continuance of your affection, and believe invariably in that of your friend.
          
            A.
          
        